Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 2/4/2022 has been entered. Applicant’s amendments to the Claims have overcome some of objections and 112(b) rejections previously set forth in the Non-Final Office Action dated on 11/04/2021. However, some of issues still remain, see detail below.
Claim Status
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 2/4/2022, have been fully considered, but are moot because the arguments to amended limitations do not apply to new ground of rejections with a new reference, US 2018/0114727 A1 to Rodder. See detail below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second source electrode and a second drain electrode electrically coupled respectively to said second source region and first drain region” recited in claim 5 and claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 4 and 16 are objected to because of the following informalities:  
Regarding claim 4, it recites “a first source region and a second region”. It should be “a first source region and a second source region”. Appropriate correction is required.
Regarding claim 16, it recites “a first source region and a second region”. It should be “a first source region and a second source region”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 5, it recites “a second source electrode and a second drain electrode electrically coupled respectively to said second source region and first drain region”, it is not clear how the second drain electrode (118(2) in Fig. 1a and 1b) coupled to said first drain region (104(1)), no drawings show such coupling. For the examination purpose, it is interpreted as “a second source electrode and a second drain electrode electrically coupled respectively to said second source region and second drain region”.
Regarding claim 17, it recites “a second source electrode and a second drain electrode electrically coupled respectively to said second source region and first drain region”, it is not clear how the second drain electrode (118(2) in Fig. 1a and 1b) coupled to said first drain region (104(1)), no drawings show such coupling. For the examination purpose, it is interpreted as “a second source electrode and a second drain electrode electrically coupled respectively to said second source region and second drain region”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 6-7, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerben Doornbos et al., (US 2018/0151452 A1, of record, hereinafter Doornbos) in view of Karthik Balakrishnan et al., (US 9,871,140 B1, of record, hereinafter Balakrishnan) and in further view of Mark S. Rodder et al., (US 2018/0114727 A1, hereinafter Rodder).
Regarding claim 1, Doornbos discloses a semiconductor device comprising: (in Fig. 18-19)
a substrate (10); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Doornbos’ Fig 18-19, annotated. 
a buffer layer (strain-relaxed buffer layer 12 made of SiGe as shown in Fig. 2 or Fig. 21, described in [0048]) that is compositionally distinct from the substrate (the 12 is formed by gradually changing the lattice constant from that of the substrate described in [0048], therefore, it is compositionally distinct from the substrate); 
a plurality of (see “strained” below) n-type nanowires (28 in Fig. 19 which can be doped with n-type described in [0051] for nFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) n-type nanowires (28) are separated by a first vertical distance (S2 in Fig. 16); 
a first gate structure (160 on nanowire structure 182) wrapped around said plurality of  (see “strained” below) n-type nanowires (28); 
a plurality of (see “strained” below) p-type nanowire (25 in Fig. 18 which can be doped with p-type described in [0051] for pFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) p-type nanowires (25) are separated by a second vertical distance (S1 in Fig. 16)… ; and
a second gate structure (160 on nanowire structure 180) wrapped around said plurality of (see “strained” below) p-type nanowire (25).
Doornbos does not expressly disclose the said n-type nanowire (28) is strained and the said p-type nanowire (25) is strained
However, in the same semiconductor device field of endeavor, Balakrishnan discloses a pair of NFET and PFET in Fig. 1 comprises nanowires 170 under NFET gate structure 165 can be tensile strained and nanowires 145 under PFET gate structure 140 can be compress strained described in Col. 4, line 47-51.
Doornbos n-type and p-type nanowires according to Balakrishnan’s teaching to be strained to increase transistor mobility. 
Doornbos modified by Balakrishnan does not expressly disclose the second vertical distance (Doornbos’ S1) is different than the first vertical distance (Doornbos’ S2)
However, in the same semiconductor device field of endeavor, Rodder discloses a semiconductor device comprises nFET and pFET, a vertical separation distance VnFET between immediately neighboring nanowire-like channel regions 313 of nFET is different than a vertical separation distance VpFET between immediately neighboring nanowire-like channel regions 314 of pFET in Fig. 3B described in [0071]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Rodder’s Fig. 3B, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to different vertical separation distances between immediately Doornbos’ nanowires for nFET and pFET, respectively to make them discrete nanowire channel regions described in [0068] by Rodder.
Regarding claim 2, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 1, 
wherein said buffer layer (the Doornbos’ 12) comprises a relaxed layer that includes one or both of silicon and germanium (the Doornbos’ strain-relaxed buffer layer 12 made of SiGe described in [0048]).  
Regarding claim 3, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 1, 
wherein the first gate structure (the Doornbos’160 on 182 in Fig. 19) includes a first gate electrode (Doornbos’110 on 182) and a first dielectric material (Doornbos’100 on 182), and the second gate structure (the Doornbos’160 on 180 in Fig. 18) includes a second gate electrode (Doornbos’110 on 180) and a second dielectric material (Doornbos’100 on 180), wherein said first dielectric material (Doornbos’100 on 182) is between said plurality of strained n-type nanowire (Doornbos’28 strained by Balakrishnan) and said first gate electrode (Doornbos’110 on 182), and wherein said second dielectric material (Doornbos’100 on 180) is between said plurality of strained p-type nanowire (Doornbos’25 strained by Balakrishnan) and said second gate electrode (Doornbos’110 on 180).  
Regarding claim 4, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 1, further comprising:
a first source region (Doornbos’82 left in Fig. 19) and a second source region (Doornbos’82 left in Fig. 18); and, 
Doornbos’82 right in Fig. 19) and a second drain region (Doornbos’82 right in Fig. 18);  
wherein said plurality of strained n-type nanowire (Doornbos’28 strained by Balakrishnan) is between said first source region (Doornbos’82 left in Fig. 19) and said first drain region (Doornbos’82 right in Fig. 19) and said plurality of strained p-type nanowire (Doornbos’25 strained by Balakrishnan) is between said second source region (Doornbos’82 left in Fig. 18) and said second drain region (Doornbos’82  right in Fig. 18).
Regarding claim 6, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 4,
wherein said first source region (Doornbos’82 left in Fig. 19) and first drain region (Doornbos’82 right in Fig. 19, Doornbos’82 can be Si, SiP or SiC for nFETs described in [0095]) are compositionally distinct from said plurality of strained n-type nanowire (Doornbos’28 strained by Balakrishnan. Doornbos’28 can be Si1-zGez described in [0065]).  
Regarding claim 7, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 4,
wherein said second source region (Doornbos’82 left in Fig. 18) and second drain region (Doornbos’82 right in Fig. 18, Doornbos’82 can be Ge for pFETs described in [0095]) are compositionally distinct from said plurality of strained p-type nanowire (Doornbos’28 strained by Balakrishnan. Doornbos’25 can be Si1-yGey described in [0065]).  
Regarding claim 13, Doornbos discloses a digital circuit (an inverter circuit in Fig. 17C described in [0093]) comprising: 
a substrate (10 in Fig. 18-19); 
a buffer layer (strain-relaxed buffer layer 12 made of SiGe as shown in Fig. 2 or Fig. 21, described in [0048]) that is compositionally distinct from the substrate (the 12 is formed by gradually changing the lattice constant from that of the substrate described in [0048], therefore, it is compositionally distinct from the substrate); 
at least one NMOS device (nFET in Fig. 17C), wherein each NMOS device further comprises:
at least one NMOS nanowire stack (182 for nFET in Fig. 19) comprising a plurality of (see “strained” below) n-type nanowires (28 which can be doped with n-type described in [0051] for nFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) n-type nanowires (28) are separated by a first vertical distance (S2 in Fig. 16); 
a first gate structure (160 on nanowire structure 182) wrapped around said plurality of (see “strained” below) n-type nanowires (28); 
at least one PMOS device (pFET in Fig. 17C), wherein each PMOS device further comprises:
at least one PMOS nanowire stack (180 for pFET in Fig. 18) comprising
a plurality of (see “strained” below) p-type nanowires (25 in Fig. 18 which can be doped with p-type described in [0051] for pFET described in [0095]) above said buffer layer (12), wherein immediately neighboring ones of the plurality of (see “strained” below) p-type nanowires (25) are separated by a second vertical distance (S1 in Fig. 16)…; and
a second gate structure (160 on nanowire structure 180) wrapped around plurality of (see “strained” below) p-type nanowires (25); and, 
wherein said at least one NMOS device (nFET) and at least PMOS device (pFET) are arranged in a configuration to perform a logic function (inverter function as shown in Fig. 17C).  
Doornbos does not expressly disclose the said n-type nanowire (28) is strained and the said p-type nanowire (25) is strained
However, in the same semiconductor device field of endeavor, Balakrishnan discloses a pair of NFET and PFET in Fig. 1 comprises nanowires 170 under NFET gate structure 165 can be tensile strained and nanowires 145 under PFET gate structure 140 can be compress strained described in Col. 4, line 47-51.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Doornbos n-type and p-type nanowires according to Balakrishnan’s teaching to be strained to increase transistor mobility. 
Doornbos modified by Balakrishnan does not expressly disclose the second vertical distance (Doornbos’ S1) is different than the first vertical distance (Doornbos’ S2)
However, in the same semiconductor device field of endeavor, Rodder discloses a semiconductor device comprises nFET and pFET, a vertical separation distance VnFET between immediately neighboring nanowire-like channel regions 313 of nFET is pFET between immediately neighboring nanowire-like channel regions 314 of pFET in Fig. 3B described in [0071]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to different vertical separation distances between immediately neighboring Doornbos’ nanowires for nFET and pFET, respectively to make them discrete nanowire channel regions described in [0068] by Rodder.
Regarding claim 14, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 13, 
wherein said buffer layer (the Doornbos’ 12) comprises a relaxed layer that includes one or both of silicon and germanium (the Doornbos’ strain-relaxed buffer layer 12 made of SiGe described in [0048]).  
Regarding claim 15, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 13, 
wherein the first gate structure (the Doornbos’160 on 182 in Fig. 19) includes a first gate electrode (Doornbos’110 on 182) and a first dielectric material (Doornbos’100 on 182), and the second gate structure (the Doornbos’160 on 180 in Fig. 18) includes a second gate electrode (Doornbos’110 on 180) and a second dielectric material (Doornbos’100 on 180), wherein said first dielectric material (Doornbos’100 on 182) is between said plurality of strained n-type nanowires (Doornbos’28 strained by Balakrishnan) and said first gate electrode (Doornbos’110 on 182), and wherein said second dielectric material (Doornbos’100 on 180) is between said plurality of strained p-type nanowires (Doornbos’25 strained by Balakrishnan) and said second gate electrode (Doornbos’110 on 180).  
Regarding claim 16, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 13, further comprising:
a first source region (Doornbos’82 left in Fig. 19) and a second source region (Doornbos’82 left in Fig. 18); and, 
a first drain region (Doornbos’82 right in Fig. 19) and a second drain region (Doornbos’82 right in Fig. 18);  
wherein said plurality of strained n-type nanowires (Doornbos’28 strained by Balakrishnan) is between said first source region (Doornbos’82 left in Fig. 19) and said first drain region (Doornbos’82 right in Fig. 19) and said plurality of strained p-type nanowires (Doornbos’25 strained by Balakrishnan) is between said second source region (Doornbos’82 left in Fig. 18) and said second drain region (Doornbos’82  right in Fig. 18).
Regarding claim 18, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 16,
wherein said first source region (Doornbos’82 left in Fig. 19) and first drain region (Doornbos’82 right in Fig. 19, Doornbos’82 can be Si, SiP or SiC for nFETs described in [0095]) are compositionally distinct from said plurality of strained n-type nanowires (Doornbos’28 strained by Balakrishnan. Doornbos’28 can be Si1-zGez described in [0065]).  
Regarding claim 19, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 16,
wherein said second source region (Doornbos’82 left in Fig. 18) and second drain region (Doornbos’82 right in Fig. 18, Doornbos’82 can be Ge for pFETs described in [0095]) are compositionally distinct from said plurality of strained p-type nanowires (Doornbos’28 strained by Balakrishnan. Doornbos’25 can be Si1-yGey described in [0065]).  
Regarding claim 20, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 13,
wherein said logic function is one of a NAND function and a NOR function (Doornbos’s nFET or pFET are commonly known to be used to make NAND and NOR function in a digital circuit).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerben Doornbos et al., (US 2018/0151452 A1, hereinafter Doornbos) in view of Karthik Balakrishnan et al., (US 9,871,140 B1, hereinafter Balakrishnan) in further view of in further view of Mark S. Rodder et al., (US 2018/0114727 A1, hereinafter Rodder) and Jingyun Zhang et a., (US 11,152,510 B2, hereinafter Zhang).
Regarding claim 5, Doornbos modified by (Balakrishnan and Rodder) discloses the semiconductor device according to claim 4,
Doornbos modified by (Balakrishnan and Rodder) does not expressly disclose further comprising a first source electrode and a first drain electrode electrically coupled respectively to said first source region (Doornbos’82 left in Fig. 19) and first drain region (Doornbos’82 right in Fig. 19), a second source electrode and a second drain electrode electrically coupled respectively to said second source region (Doornbos’82 left in Fig. 18) and second drain region (Doornbos’82 right in Fig. 18).  
Zhang discloses a nanowire device comprises a short channel device 102 and a long channel device 100 in Fig. 9. The short channel device 102 comprises source/drain contact structures 40R couple to source/drain structures 30R respectively and the long channel device 100 comprises source/drain contact structures 40L couple to source/drain structures 30L respectively.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Zhang’s Fig. 9, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Zhang’s electrodes coupled to Doornbos’ first and second source regions and first and second drain regions respectively to obtain electrical connections. 
Regarding claim 17, Doornbos modified by (Balakrishnan and Rodder) discloses the digital circuit according to claim 16,
Doornbos modified by (Balakrishnan and Rodder) does not expressly disclose further comprising a first source electrode and a first drain electrode electrically coupled respectively to said first source region (Doornbos’82 left in Fig. 19) and first drain region (Doornbos’82 right in Fig. 19), a second source electrode and a second drain electrode electrically coupled respectively to said second source region (Doornbos’82 left in Fig. 18) and second drain region (Doornbos’82 right in Fig. 18).  
However, in the same semiconductor device field of endeavor, Zhang discloses a nanowire device comprises a short channel device 102 and a long channel device 100 in Fig. 9. The short channel device 102 comprises source/drain contact structures 40R couple to source/drain structures 30R respectively and the long channel device 100 comprises source/drain contact structures 40L couple to source/drain structures 30L respectively.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Zhang’s electrodes coupled to Doornbos’ first and second source regions and first and second drain regions respectively to obtain electrical connections.

Reasons for Allowance
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the 
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for fabricating independently tunable NMOS and PMOS nanowire devices in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (Doornbos in combination of Rodder, Balakrishnan and Zhang substantially teach some of following limitations:
Doornbos discloses a method for fabricating independently tunable NMOS and PMOS nanowire devices comprising: depositing a buffer layer (strain-relaxed buffer layer 12 made of SiGe as shown in Fig. 24, described in [0048]) over a substrate layer (10), the buffer layer (50) being compositionally distinct from the substrate (the 12 is formed by gradually changing the lattice constant from that of the substrate described in [0048], therefore, it is compositionally distinct from the substrate 10); … selectively etching a first stack (stack for nFET 56 in Fig. 26-27) to remove at least one sacificial layer (120/125) to release two or more NMOS nanowires (128 in Fig. 27, can be n-doped described in [0107]) wherein inmediately neighboring ones of the two or more NMOS nanowires (128) are separated by a first vertical distance (S4 in Fig. 30); selectively etching second stack (stack for pFET 54 in Fig. 28-29) to remove at least one sacrificial layer (120/128) to release two or more PMOS nanowires (125 in Fig. 29, can be p-doped described in [0107]), wherein immediately neighboring ones of the two or more PMOS nanowires (125) are separated by a second vertical distance (S3 in Fig. 30) different than the first vertical distance (Rodder discloses a semiconductor device comprises nFET and pFET, a vertical separation distance VnFET between immediately neighboring nanowire-like channel regions 313 of nFET is different than a vertical separation distance VpFET between immediately neighboring nanowire-like channel regions 314 of pFET in Fig. 3B described in [0071]).  
However, Doornbos in combination of Rodder, Balakrishnan and Zhang does not teach the limitations of “etching a first portion of said buffer layer to generate a first recess; alternately depositing a plurality of channel layer and at least one sacrificial layer in said first recess, to form a first stack; patterning a mask to protect the first stack; etching a second portion of the buffer layer to generate a second recess; alternately depositing a plurality of channel layer and at least one sacrificial layer in said second recess, to form a second stack” as recited in claim 8. Therefore, the claim 8 is allowed. 
Regarding claims 9-12, they are allowed due to their dependencies of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FARUN LU/Primary Examiner, Art Unit 2898